Exhibit 10.1

NOTE AND WARRANT PURCHASE AGREEMENT

This Note and Warrant Purchase Agreement (this “Agreement”), dated as of
November 30, 2012, is made by and among Avantair, Inc., a Delaware corporation
(the “Company”), and the initial purchasers identified on Annex I attached
hereto (together with their respective successors and permitted assigns, the
“Initial Purchasers”; the Initial Purchasers are each individually referred to
herein as an “Initial Purchaser”) and the additional purchasers listed on Annex
II attached hereto (together with their respective successors and permitted
assigns, the “Additional Purchasers”; the Additional Purchasers are each
individually referred to herein as an “Additional Purchaser”; the Additional
Purchasers, together with the Initial Purchasers, are referred to herein as
“Purchasers” and individual as a “Purchaser”).

WHEREAS, the Company and the Purchasers are executing and delivering this
Agreement in reliance upon the exemption from securities registration afforded
by the provisions of Regulation D (“Regulation D”), as promulgated by the United
States Securities and Exchange Commission (the “Commission”) under the
Securities Act of 1933, as amended (the “Act”);

WHEREAS, (A) the Initial Purchasers wish to purchase from the Company, and the
Company wishes to sell and issue to the Purchasers, upon the terms and
conditions stated in this Agreement, (i) senior secured convertible promissory
notes in the form attached hereto as Exhibit A in the initial aggregate
principal amount of up to $4,000,000 (the “Initial Notes”), and (ii) warrants to
purchase an aggregate of up to 16,000,000 shares of the Company’s common stock,
$0.0001 per share (the “Common Stock”), in the form attached hereto as Exhibit B
(the “Initial Warrants”, and together with the Initial Notes, the “Initial
Closing Securities”) and (B) as described in the “Liquidity and Capital
Resources” section of the “Management’s Discussion and Analysis of Financial
Condition and Results of Operations” of the Company’s Form 10-Q filed with the
U.S. Securities and Exchange Commission on November 16, 2012, the Company may
within 60 days after the date hereof issue and sell (x) additional senior
secured convertible promissory notes in an aggregate principal amount, together
with the Initial Notes, of up to $10,000,000 in substantially the form attached
hereto as Exhibit A with such changes as are agreed by the Company (which
changes shall be no more favorable to the Additional Purchasers than the terms
of the Initial Notes) (the “Additional Notes”, and together with the Initial
Notes, the “Notes”) and (y) additional warrants to purchase shares of the
Company’s Common Stock in an aggregate amount, together with the Initial
Warrants, of up to 40,000,000 shares in substantially the form attached hereto
as Exhibit B with such changes as are agreed by the Company (which changes shall
be no more favorable to the Additional Purchasers than the terms of the Initial
Warrants) (the “Additional Warrants,” and together with the Initial Warrants,
the “Warrants”; and the Additional Warrants, together with the Additional Notes,
the “Additional Closing Securities”; and the Initial Closing Securities,
together with the Additional Closing Securities, the “Closing Securities”);



--------------------------------------------------------------------------------

WHEREAS, this Agreement, the Notes, the Warrants, the Security Agreement
(defined below) and the Registration Rights Agreement (defined below) are
referred to herein as the “Transaction Documents”;

WHEREAS, the Notes shall be secured by the Collateral (as defined in the
Security Agreement) pursuant to that certain Security Agreement by and among the
Company and the Collateral Agent (as defined in the Security Agreement) in the
form attached hereto as Exhibit C (the “Security Agreement”);

WHEREAS, Barry Gordon shall be appointed Collateral Agent under the Security
Agreement; and

WHEREAS, the shares of Common Stock issuable upon conversion of the Notes shall
be subject to certain registration rights pursuant to that certain Registration
Rights Agreement by and among the Company and the Purchasers in the form
attached hereto as Exhibit D (the “Registration Rights Agreement”);

NOW, THEREFORE, in consideration of the mutual promises, representations,
warranties and covenants herein contained, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
Company and the Purchasers mutually agree as follows. Capitalized terms used and
not otherwise defined herein shall have the meanings given such terms in the
Notes.

ARTICLE 1

PURCHASE OF NOTES AND WARRANTS

1.1 Issuance of Closing Securities in Exchange for Cash Payment.

(a) Initial Closing Securities. Subject to the terms and conditions of this
Agreement, on the Initial Closing Date (as defined below), each of the Initial
Purchasers shall severally, and not jointly, purchase, and the Company shall
sell and issue to each of the Initial Purchasers, the Initial Closing Securities
in the respective amounts set forth opposite each such Initial Purchaser’s name
on Annex I in exchange for the purchase price set forth opposite each such
Initial Purchaser’s name on Annex I.

(b) Additional Closing Securities. Subject to the terms and conditions of this
Agreement, on each Additional Closing Date (as defined below), each of the
Additional Purchasers purchasing Additional Closing Securities on such
Additional Closing Date shall severally, and not jointly, purchase, and the
Company shall sell and issue to each of such Additional Purchasers, the
Additional Closing Securities in the respective amounts set forth opposite each
such Additional Purchaser’s name on Annex II in exchange for the purchase price
set forth opposite each such Additional Purchaser’s name on Annex II, in each
case, with respect to such Additional Closing Date.

 

2



--------------------------------------------------------------------------------

1.2 Closing.

(a) Initial Closing. The closing (the “Initial Closing”) of the purchase and
sale of the Initial Closing Securities shall take place simultaneously with the
execution of this Agreement or such other time as the Company and the Purchasers
of a majority in principal amount of the Initial Notes may mutually agree (the
date on which the Initial Closing occurs, the “Initial Closing Date”) at the
offices of Mintz, Levin, Cohn, Ferris, Glovsky and Popeo, P.C., or at such other
location as the Company and the Purchasers of a majority in principal amount of
the Initial Notes shall mutually agree. At the Initial Closing, the Company
shall deliver to each Initial Purchaser an Initial Note and an Initial Warrant,
each registered in such name or names as each Initial Purchaser may designate.
On the Initial Closing Date, each Initial Purchaser shall pay to the Company an
amount equal to the purchase price set forth opposite such Initial Purchaser’s
name on Annex I (payable by wire transfer in same day funds to an account
specified by the Company in writing).

(b) Additional Closings. Within 60 days following the Initial Closing, the
Company may offer Additional Closing Securities to any other Persons as may be
approved by the Company (the “Other Investors”). Any Other Investor who commits
to purchase Additional Closing Securities shall execute an Additional Purchaser
signature page to this Agreement, in substantially the form attached hereto as
Exhibit E, and shall thereafter be bound to this Agreement as an Additional
Purchaser, and Annex II attached hereto shall be updated to include the
principal amount of Additional Closing Securities that each Additional Purchaser
has committed to purchasing. The purchase and sale of the Additional Closing
Securities to the Additional Purchasers shall take place at one or more closings
(each an “Additional Closing” and, together with the Initial Closing, the
“Closings”) to be held on the date and at such location as the Company and the
Purchasers of a majority in principal amount of the Additional Notes to be
issued at such Additional Closing shall mutually agree (the date of each such
Additional Closing, an “Additional Closing Date”). At each Additional Closing,
the Company shall deliver to each Additional Purchaser purchasing Additional
Closing Securities at such Additional Closing, an Additional Note and Additional
Warrant, each registered in such name or names as each such Additional Purchaser
may designate. On each Additional Closing Date, each Additional Purchaser
purchasing Additional Closing Securities at such Additional Closing shall pay to
the Company an amount equal to the purchase price set forth opposite such
Additional Purchaser’s name on Annex II with respect to such Additional Closing
(payable by wire transfer in same day funds to an account specified by the
Company in writing).

ARTICLE 2

REPRESENTATIONS AND WARRANTIES OF THE COMPANY

The Company represents and warrants to each of the Purchasers that the
statements contained in this Article 2 are true and correct as of the Closing
Date on which such Purchaser is purchasing Closing Securities hereunder, with
respect to such Closing Securities, as though made as of such Closing Date,
except to the extent such representations and warranties are specifically made
as of a particular date (in which case such representations and warranties are
true and correct as of such date).

2.1 Organization, Qualifications and Corporate Power. The Company is a
corporation duly incorporated, validly existing and in good standing under the
laws of the State

 

3



--------------------------------------------------------------------------------

of Delaware. The Company has the corporate power and authority to execute,
deliver and perform the Transaction Documents to which it is a party and to
issue, sell and deliver the Closing Securities to be issued on such Closing
Date; provided that the Company may not have a sufficient number of authorized
and unreserved shares of Common Stock to issue and deliver the shares of Common
Stock issuable upon conversions of the Notes (the “Note Shares”) and to issue
and deliver the shares of Common Stock issuable upon exercise of the Warrants
(the “Warrant Shares”), in which case, the Company would need to seek
stockholder approval to increase the number of authorized shares of Common Stock
in order to satisfy its obligations to deliver Note Shares and Warrant Shares.

2.2 Authorization of Agreements, Etc.

(a) The execution and delivery by the Company of the Transaction Documents to
which it is a party, the performance by the Company of its obligations
thereunder, the issuance, sale and delivery of the Closing Securities to be
issued on such Closing Date by the Company have been duly authorized by all
requisite corporate action.

(b) The Closing Securities to be issued on such Closing Date have been duly
authorized and, when issued and delivered pursuant to this Agreement, will have
been duly executed, issued and delivered and will constitute valid and legally
binding obligations of the Company, enforceable in accordance with their terms,
subject as to enforcement, to bankruptcy, insolvency, reorganization and other
laws of general applicability relating to or affecting creditors’ rights and to
general equity principles.

ARTICLE 3

REPRESENTATIONS AND WARRANTIES OF THE PURCHASERS

Each Purchaser, severally and not jointly, represents and warrants to the
Company that, the statements contained in this Article 3 are true and correct as
of the Closing Date on which such Purchaser is purchasing Closing Securities, as
though made as of such Closing Date, except to the extent such representations
and warranties are specifically made as of a particular date (in which case such
representations and warranties are true and correct as of such date).

3.1 Purchaser is an “accredited investor” as defined by Rule 501 of Regulation
D, and Purchaser is capable of evaluating the merits and risks of its investment
in the Closing Securities and has the ability and capacity to protect its
interests.

3.2 Purchaser understands that the Closing Securities to be issued on such
Closing Date, the Note Shares issuable upon conversion of Notes to be issued on
such Closing Date and the Warrant Shares issuable upon exercise of Warrants to
be issued on such Closing Date have not been registered under the Act on the
ground that the issuance thereof is exempt under Section 4(2) of the Act and/or
Regulation D as a transaction by an issuer not involving any public offering and
that, in the view of the Commission, the statutory basis for the exception
claimed would not be present if any of the representations and warranties of
Purchaser contained in this Agreement are untrue or, notwithstanding the
Purchaser’s representations and warranties, the Purchaser currently has in mind
acquiring any of the Closing Securities, Notes Shares or Warrant Shares for
resale upon the occurrence or non-occurrence of some predetermined event.

 

4



--------------------------------------------------------------------------------

3.3 Purchaser is purchasing the Closing Securities to be issued on such Closing
Date and, in the event that the Purchaser should acquire any Note Shares
issuable upon conversion of Notes to be issued on such Closing Date or Warrant
Shares issuable upon exercise of Warrants to be issued on such Closing Date,
will be acquiring such Note Shares or such Warrant Shares, as applicable, as
principal for its own account, and not for the benefit of any other Person, for
investment purposes and not with a view to distribution or resale, nor with the
intention of selling, transferring or otherwise disposing of all or any part
thereof for any particular price, or at any particular time, or upon the
happening of any particular event or circumstance, except selling, transferring,
or disposing of such Closing Securities, Note Shares and Warrant Shares, as
applicable, in full compliance with all applicable provisions of the Act, the
rules and regulations promulgated by the Commission thereunder, and applicable
state securities laws; and that an investment in such Closing Securities, Note
Shares and Warrant Shares is not a liquid investment.

3.4 Purchaser confirms that Purchaser has had the opportunity to ask questions
of, and receive answers from, the Company or any authorized Person acting on its
behalf concerning the Company and its business and to obtain any additional
information, to the extent possessed by the Company (or to the extent it could
have been acquired by the Company without unreasonable effort or expense)
necessary to verify the accuracy of the information received by Purchaser. In
connection therewith, Purchaser acknowledges that Purchaser has had the
opportunity to discuss the Company’s business, management and financial affairs
with the Company’s management or any authorized Person acting on its behalf.
Purchaser has received and reviewed all the information concerning the Company
and the Closing Securities to be issued on such Closing Date, both written and
oral, that Purchaser desires. Without limiting the generality of the foregoing,
Purchaser has been furnished with or has had the opportunity to acquire, and to
review: all information, both written and oral, that Purchaser desires with
respect to the Company’s business, management, financial affairs and prospects.
In determining whether to make this investment, Purchaser has relied solely on
Purchaser’s own knowledge and understanding of the Company and its business
based upon Purchaser’s own due diligence investigations and the Company’s
filings with the Commission.

3.5 Purchaser has all requisite legal and other power and authority to execute
and deliver this Agreement and to carry out and perform its obligations under
the terms of this Agreement. This Agreement constitutes a valid and legally
binding obligation of Purchaser enforceable in accordance with its terms,
subject as to enforcement, to bankruptcy, insolvency, reorganization and other
laws of general applicability relating to or affecting creditors’ rights and to
general equity principles.

3.6 Purchaser has carefully considered and has discussed with its legal, tax,
accounting and financial advisors, to the extent the Purchaser has deemed
necessary, the suitability of this investment and the transactions contemplated
by this Agreement for the Purchaser’s particular federal, state, local and
foreign tax and financial situation and has independently determined that this
investment and the transactions contemplated by this Agreement are a suitable
investment for the Purchaser. Purchaser understands that it (and not the

 

5



--------------------------------------------------------------------------------

Company) shall be responsible for Purchaser’s own tax liability that may arise
as a result of the investment in the Closing Securities to be issued on such
Closing Date or the transactions contemplated by this Agreement.

3.7 Purchaser acknowledges that an investment in the Closing Securities to be
issued on such Closing Date is speculative and involves a high degree of risk
and that Purchaser can bear the economic risk of the acceptance of such Closing
Securities, including a total loss of its investment. Purchaser recognizes and
understands that no federal, state, or foreign agency has recommended or
endorsed the purchase of the Closing Securities to be issued on such Closing
Date. Purchaser acknowledges that it has such knowledge and experience in
financial and business matters that Purchaser is capable of evaluating the
merits and risks of an investment in the Closing Securities to be issued on such
Closing Date and of making an informed investment decision with respect thereto.

3.8 Because of the legal restrictions imposed on resale or transfer of the
Closing Securities to be issued on such Closing Date, Purchaser understands that
the Company shall have the right to note stop-transfer instructions in its
records to the extent and for such period as may be reasonably required for
compliance with applicable securities laws, and Purchaser has been informed of
the Company’s intention to do so. Any sales, transfers, or other dispositions of
the Closing Securities by Purchaser, if any, will be made in compliance with the
Act and any other applicable securities laws, and all applicable rules and
regulations promulgated thereunder and the terms of this Agreement.

3.9 The residency of Purchaser (or, in the case of a partnership, limited
liability company or corporation, such entity’s principal place of business) is
correctly set forth below Purchaser’s name on Annex I or Annex II, as
applicable.

ARTICLE 4

CONDITIONS RELATING TO THE CLOSING

4.1 Conditions to the Obligations of the Purchasers at the Closings. The several
obligations of each Purchaser to consummate the transactions to be performed by
it in connection with the Closing Date on which such Purchase is purchasing
Closing Securities are, unless otherwise indicated, subject to the satisfaction
of the following conditions as of such Closing Date, unless such conditions are
waived by such Purchaser with respect to such Closing Date:

(a) Approval by Directors. This Agreement, the other Transaction Documents and
the transactions contemplated to be consummated as of such Closing Date hereby
and thereby shall have been approved by the Company’s Board of Directors.

(b) Consents, Permits, and Waivers. The Company shall have obtained any and all
approvals, consents, permits and waivers necessary or appropriate for
consummation of the transactions contemplated to be consummated as of such
Closing Date by this Agreement and the other Transaction Documents.

(c) Authorizations. All authorizations, approvals or permits, if any, of any
governmental authority or regulatory body that are required in connection with
the lawful issuance and sale of the Closing Securities to be issued on such
Closing Date pursuant to this Agreement shall have been duly obtained and shall
be effective on and as of such Closing Date.

 

6



--------------------------------------------------------------------------------

(d) Representations, Warranties and Covenants. The representations and
warranties made by the Company in Article 2 hereof and in the other Transaction
Documents shall be true and correct when made, and shall be true and correct as
of such Closing Date with the same force and effect as if they had been made on
and as of that date. The Company shall have performed and complied in all
material respects with all covenants and agreements required by this Agreement
to be performed or complied with by it on or prior to such Closing Date.

(e) Registration Rights. The Company and each Holder shall have executed the
Registration Rights Agreement.

4.2 Conditions to the Obligations of the Initial Purchasers at the Initial
Closing. The several obligations of each Initial Purchaser to consummate the
transactions to be performed by it in connection with the Initial Closing Date
are, unless otherwise indicated, subject to the satisfaction of the following
conditions as of the Initial Closing Date, unless such conditions are waived by
such Initial Purchaser with respect to the Initial Closing Date:

(a) Fleet Operations. At least a majority of the Company’s aircraft shall be
operating on or prior to the Closing Date following the operational stand down
in coordination with the Federal Aviation Administration.

(b) Forbearance Agreements. The Company shall have entered into forbearance
agreements with a significant portion of the Company’s most significant vendors.

(c) Additional Documents. The Company and the Collateral Agent shall have
entered into the Collateral Agreement.

ARTICLE 5

COVENANTS

5.1 Use of Proceeds. The Company will use the proceeds from the sale of the
Closing Securities substantially as set forth on Annex III hereto.

5.2 Authorized Capital Stock. The Company shall use best efforts promptly to
obtain stockholder approval of an increase in the number of shares of Common
Stock authorized under the Company’s Certificate of Incorporation, as amended,
such that a sufficient number of shares of Common Stock shall be reserved for
the issuance of the Note Shares, the Warrant Shares, any shares of Common Stock
(the “Additional Note Shares”) issuable upon the conversion of any convertible
notes hereafter issued by the Company on substantially similar terms as the
Notes (the “Additional Notes”), and any shares of Common Stock (the “Additional
Warrant Shares”) issuable upon the exercise of warrants hereafter issued by the
Company on substantially similar terms as the Warrants (the “Additional
Warrants”). Each Purchaser agrees to vote, or cause to be voted, all Shares (as
defined below) owned by such Purchaser, or over which such Purchaser has voting
control, from time to time and at all times, in whatever manner, including
without limitation by written consent, as shall be necessary to ensure that a
sufficient number of shares of

 

7



--------------------------------------------------------------------------------

Common Stock are authorized under the Company’s Certificate of Incorporation and
reserved for the issuance of the Note Shares, Warrant Shares, Additional Note
Shares and Additional Warrant Shares. For purposes of this Agreement, the term
“Shares” shall mean and include any securities of the Company the holders of
which are entitled to vote to amend the Certificate of Incorporation of the
Company, including without limitation, all shares of Common Stock and Series A
Convertible Preferred Stock, par value $0.0001 per share, by whatever name
called, now owned or subsequently acquired by a Purchaser, however acquired,
whether through stock splits, stock dividends, reclassifications,
recapitalizations, similar events or otherwise.

ARTICLE 6

MISCELLANEOUS

6.1 Expenses. The Company and the Purchasers shall each bear their own costs and
expenses, including without limitation legal fees and expenses, incurred in
connection with this Agreement and the other Transaction Documents, and any
amendment or waiver of, or enforcement of, any Transaction Document relating to
the transactions contemplated hereby.

6.2 Further Assurances. The Company shall duly execute and deliver, or cause to
be duly executed and delivered, at its own cost and expense, such further
instruments and documents and to take all such action, in each case as may be
necessary or proper in the reasonable judgment of the Purchasers to carry out
the provisions and purposes of this Agreement and the other Transaction
Documents.

6.3 Remedies. In case any one or more of the representations, warranties,
covenants and/or agreements set forth in this Agreement or any other Transaction
Documents shall have been breached by a party, the other parties may proceed to
protect and enforce its rights either by suit in equity and/or by action at law,
including an action for damages as a result of any such breach and/or an action
for specific performance of any such covenant or agreement contained in this
Agreement or any of the other Transaction Documents, and may exercise all
remedies under the Closing Securities.

6.4 Survival. The representations, warranties, covenants and agreements made
herein shall survive any investigation made by any party hereto, the execution
and delivery of this Agreement and the closing of the transactions contemplated
hereby.

6.5 Successors and Assigns. This Agreement shall bind and inure to the benefit
of the Company and the Purchasers and their respective successors and permitted
assigns. Subject to applicable federal and state securities laws and
regulations, the Purchasers may freely assign either this Agreement or any of
their rights, interests, or obligations hereunder without the prior written
approval of the other parties, except (a) to a Competitor as defined in the
Notes and (b) subject to the provisions set forth in Section 17 thereof.

6.6 Entire Agreement. This Agreement and the other writings referred to herein
or delivered pursuant hereto (including the other Transaction Documents) which
form a part hereof contain the entire agreement among the parties with respect
to the subject matter hereof and thereof and supersede all prior and
contemporaneous arrangements or understandings with respect thereto.

 

8



--------------------------------------------------------------------------------

6.7 Notices. All notices, requests, demands, claims, consents and other
communications delivered hereunder (whether or not required to be delivered
hereunder) shall be deemed to be sufficient and duly given if contained in a
written instrument (a) personally delivered, (b) sent by fax, (c) sent by
nationally-recognized overnight courier guaranteeing next business day delivery
or (d) sent by first class registered or certified mail, postage prepaid, return
receipt requested, in each case addressed as follows:

(i) if to the Company, to:

Avantair, Inc.

4311 General Howard Drive

Clearwater, Florida 33762

Attention: Chief Executive Officer

Fax: (727) 216-0036

with a copy to:

Michael L. Fantozzi, Esq.

Mintz, Levin, Cohn, Ferris, Glovsky and Popeo, P.C.

One Financial Center

Boston, MA 02111

Fax: (617) 542-2241

and

(ii) if to an Purchaser, to him, her or it at his, her or its address set forth
on Annex I or Annex II, as applicable, hereto.

or to such other address as the party to whom such notice or other communication
is to be given may have furnished to each other party in writing in accordance
herewith. Any such notice or communication shall be deemed to have been received
(A) when delivered, if personally delivered, (B) when sent, if sent by telecopy
on a business day (or, if not sent on a business day, on the next business day
after the date sent by telecopy), (C) on the next business day after dispatch,
if sent by nationally recognized, overnight courier guaranteeing next business
day delivery, and (D) on the fifth (5th) business day following the date on
which the piece of mail containing such communication is posted, if sent by
mail.

6.8 Amendments, Modifications, Terminations and Waivers. Provisions of this
Agreement and the Closing Securities may be amended, modified, terminated or
waived only by the written consent of the Company and holders of at least 90% of
the aggregate principal amount of the Notes then outstanding.

 

9



--------------------------------------------------------------------------------

6.9 Governing Law; Waiver of Jury Trial.

(a) All questions concerning the construction, interpretation and validity of
this Agreement shall be governed by and construed and enforced in accordance
with the domestic laws of the State of Delaware without giving effect to any
choice or conflict of law provision or rule (whether in the State of Delaware or
any other jurisdiction) that would cause the application of the laws of any
jurisdiction other than the State of Delaware. In furtherance of the foregoing,
the internal law of the State of Delaware will control the interpretation and
construction of this Agreement, even if under such jurisdiction’s choice of law
or conflict of law analysis, the substantive law of some other jurisdiction
would ordinarily or necessarily apply.

(b) BECAUSE DISPUTES ARISING IN CONNECTION WITH COMPLEX FINANCIAL TRANSACTIONS
ARE MOST QUICKLY AND ECONOMICALLY RESOLVED BY AN EXPERIENCED AND EXPERT PERSON
AND THE PARTIES WISH APPLICABLE LAWS TO APPLY (RATHER THAN ARBITRATION RULES),
THE PARTIES DESIRE THAT THEIR DISPUTES BE RESOLVED BY A JUDGE APPLYING SUCH
APPLICABLE LAWS. THEREFORE, TO ACHIEVE THE BEST COMBINATION OF THE BENEFITS OF
THE JUDICIAL SYSTEM AND OF ARBITRATION, THE PARTIES HERETO WAIVE ALL RIGHT TO
TRIAL BY JURY IN ANY ACTION, SUIT OR PROCEEDING BROUGHT TO ENFORCE OR DEFEND ANY
RIGHTS OR REMEDIES UNDER THIS AGREEMENT OR ANY DOCUMENTS RELATED HERETO.

6.10 No Third Party Reliance. Anything contained herein to the contrary
notwithstanding, the representations and warranties of the Company contained in
this Agreement (a) are being given by the Company as an inducement to the
Purchasers to enter into this Agreement and the other Transaction Documents (and
the Company acknowledges that the Purchasers have expressly relied thereon) and
(b) are solely for the benefit of the Purchasers. Accordingly, no third party
(including, without limitation, any holder of capital stock of the Company) or
anyone acting on behalf of any holder thereof other than the Purchasers, and
each of them, shall be a third-party or other beneficiary of such
representations and warranties and no such third party shall have any rights of
contribution against the Purchasers or the Company with respect to such
representations or warranties or any matter subject to or resulting in
indemnification under this Agreement or otherwise.

6.11 Publicity. Neither the Purchasers nor the Company shall issue any press
release or make any public disclosure regarding the transactions contemplated
hereby unless such press release or public disclosure is approved by the Company
in advance. Notwithstanding the foregoing, each of the parties hereto may, in
documents required to be filed by it with the Commission or other regulatory
bodies, make such statements with respect to the transactions contemplated
hereby as each may be advised by counsel is legally necessary or advisable.

6.12 Severability. It is the desire and intent of the parties that the
provisions of this Agreement be enforced to the fullest extent permissible under
the law and public policies applied in each jurisdiction in which enforcement is
sought. Accordingly, in the event that any provision of this Agreement would be
held in any jurisdiction to be invalid, prohibited or unenforceable for any
reason, such provision, as to such jurisdiction, shall be ineffective, without
invalidating the remaining provisions of this Agreement or affecting the
validity or enforceability of such provision in any jurisdiction.
Notwithstanding the foregoing, if such provision could be more narrowly drawn so
as to not be invalid, prohibited or unenforceable in such jurisdiction, it
shall,

 

10



--------------------------------------------------------------------------------

as to such jurisdiction, be so narrowly drawn, without invalidating the
remaining provisions of this Agreement or affecting the validity or
enforceability of such provision in any other jurisdiction.

6.13 Independence of Agreements, Covenants, Representations and Warranties. All
agreements and covenants hereunder shall be given independent effect so that if
a certain action or condition constitutes a default under a certain agreement or
covenant, the fact that such action or condition is permitted by another
agreement or covenant shall not affect the occurrence of such default, unless
expressly permitted under an exception to such covenant. In addition, all
representations and warranties hereunder shall be given independent effect so
that if a particular representation or warranty proves to be incorrect or is
breached, the fact that another representation or warranty concerning the same
or similar subject matter is correct or is not breached will not affect the
incorrectness of or a breach of a representation and warranty hereunder. The
annexes and exhibits attached hereto are hereby made part of this Agreement in
all respects.

6.14 Counterparts; Facsimile and Electronic Signatures. This Agreement may be
executed in any number of counterparts, and each such counterpart hereof shall
be deemed to be an original instrument, but all such counterparts together shall
constitute but one agreement. Counterpart signatures to this Agreement delivered
by facsimile or other electronic transmission shall be acceptable and binding.

6.15 Headings. The section and paragraph headings contained in this Agreement
are for reference purposes only and shall not affect in any way the meaning or
interpretation of this Agreement.

6.16 Appointment. The Purchasers by their acceptance of the benefits of this
Agreement and the Security Agreement, hereby designate Barry Gordon (or if a
successor Collateral Agent has been appointed under the Security Agreement,
hereby designate such successor) as the Collateral Agent (as defined in the
Security Agreement) to act as specified in the Security Agreement. Each
Purchaser shall be deemed irrevocably to authorize the Collateral Agent to take
such action on its behalf under the provisions of the Security Agreement and to
exercise such powers and to perform such duties thereunder as are specifically
delegated to or required of the Collateral Agent by the terms thereof and such
other powers as are reasonably incidental thereto. The Collateral Agent may
perform any of its duties thereunder by or through its agents or employees.

*        *        *         *        *

 

11



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the undersigned has duly executed this Note and
Warrant Purchase Agreement as of the date first written above.

 

AVANTAIR, INC. By:  

/s/ Steve Santo

  Name:   Steve Santo   Title:   CEO

[Signature Page to Note and Warrant Purchase Agreement]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the undersigned has duly executed this Note and
Warrant Purchase Agreement as of the date first written above.

 

PURCHASERS: By:  

/s/ David L. Herrmann

  Name:   A. Lorne Weil 2006 Irrevocable Investment Trust   By:   David L.
Herrman   Title:   President   Address:   c/o Neuberger Berman Trust Company of
Delaware N.A., Trustee   919 Market Street, Suite 506   Wilmington, DE 19801

 

[Signature Page to Note and Warrant Purchase Agreement]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the undersigned has duly executed this Note and
Warrant Purchase Agreement as of the date first written above.

 

PURCHASERS: By:  

/s/ Arthur Goldberg

  Name:   Arthur Goldberg   Address:  

25 Tideway

Kings Point, NY 11024

 

 

[Signature Page to Note and Warrant Purchase Agreement]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the undersigned has duly executed this Note and
Warrant Purchase Agreement as of the date first written above.

 

PURCHASERS: By:  

/s/ Robert J. Lepofsky

  Name:   Robert J. Lepofsky   Address:   P.O. Box 81367   Wellesley Hills, MA
02481

 

[Signature Page to Note and Warrant Purchase Agreement]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the undersigned has duly executed this Note and
Warrant Purchase Agreement as of the date first written above.

 

PURCHASERS: By:  

/s/ A. Clinton Allen

  Name:   A. Clinton Allen   Address:   710 South Street   Needham, MA 02492

 

[Signature Page to Note and Warrant Purchase Agreement]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the undersigned has duly executed this Note and
Warrant Purchase Agreement as of the date first written above.

 

PURCHASERS: By:  

/s/ Lawson Allen

  Name:   Lawson Allen   Address:   710 South Street   Needham, MA 02492

 

[Signature Page to Note and Warrant Purchase Agreement]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the undersigned has duly executed this Note and
Warrant Purchase Agreement as of the date first written above.

 

PURCHASERS: By:  

/s/ Barry Gordon

  Name:   Barry Gordon   Address:  

7808 Talavera Place

Delray Beach, FL 33446

 

[Signature Page to Note and Warrant Purchase Agreement]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the undersigned has duly executed this Note and
Warrant Purchase Agreement as of the date first written above.

 

PURCHASERS: By:  

/s/ Richard B. DeWolfe

  Name:   Richard B. DeWolfe   Address:  

206 Grove Street

Westwood, MA 02090s

 

[Signature Page to Note and Warrant Purchase Agreement]



--------------------------------------------------------------------------------

ANNEX I

Schedule of Initial Purchasers

 

Purchasers (Purchaser Name, Address and Contact Information)

   Purchase
Price
(Principal
Amount of
Note)      Warrant
Shares  

Robert Lepofsky

1 North Breakers Row

Palm Beach, FL 33480

(617) 875-9511

   $ 200,000         800,000   

A. Clinton Allen

710 South Street

Needham, MA 02492

(781) 223-4199

   $ 150,000         600,000   

Lawson Allen

710 South Street

Needham, MA 02492

(781) 223-4199

   $ 50,000         200,000   

Dick DeWolfe

206 Grove Street

Westwood, MA 02090

(617) 322-1219

   $ 200,000         800,000   

Arthur Goldberg

25 Tideway

Kings Point, NY 11024

(516) 448-9555

   $ 100,000         400,000   

Barry Gordon

7808 Talavera Place

Delray Beach, FL 33446

(561) 638-9036

   $ 100,000         400,000   

Lorne Weil

750 Lexington Ave, 25th Fl

New York, NY 10022

(212) 754-2233

   $ 2,000,000         8,000,000      

 

 

    

 

 

 

Total

   $ 2,800,000         11,200,000      

 

 

    

 

 

 



--------------------------------------------------------------------------------

ANNEX II

Schedule of Additional Purchasers



--------------------------------------------------------------------------------

ANNEX III

Use of Proceeds

 

a. Costs associated with flight operations (parts costs, maintenance, charter,
operations, flight fees, pilot training, fuel and related aircraft and
operations expense items);

 

b. Payroll, employee benefits, related taxes, and FET taxes;

 

c. Debt service (including aircraft operating and capital lease payments);

 

d. Facilities costs including rent, IT and telecom expenses, insurance costs,
legal and accounting fees, bank fees, credit card fees and other administrative
expenses;

 

e. Sales and marketing costs;

 

f. Costs and expenses related to fleet stand down including consulting costs and
customer refunds; and

 

g. General corporate purposes consistent with those presented in the Company’s
cash flows.



--------------------------------------------------------------------------------

EXHIBIT A

Form of Senior Secured Convertible Promissory Note

(See attached)



--------------------------------------------------------------------------------

EXHIBIT B

Form of Warrant to Purchase Shares of Common Stock

(See attached)



--------------------------------------------------------------------------------

EXHIBIT C

Form of Security Agreement

(See attached)



--------------------------------------------------------------------------------

EXHIBIT D

Form of Registration Rights Agreement

(See attached)



--------------------------------------------------------------------------------

EXHIBIT E

Additional Purchaser Signature Page

By executing this page in the space provided, the undersigned hereby agrees that
[he/she/it] is becoming an “Additional Purchaser” as defined in that certain
Note and Warrant Purchase Agreement dated as of [                    ], 2012, by
and among Avantair, Inc., a Delaware corporation (the “Company”) and the other
parties thereto, as the same may be amended, restated or otherwise modified from
time to time (the “Purchase Agreement”) and as such shall be a party to, and
bound by all terms and conditions of, the Purchase Agreement. The undersigned
further confirms that the representations and warranties contained in Article 3
of the Purchase Agreement are true and correct with respect to the undersigned,
as of the date hereof.

EXECUTED this                     day of 201    .

 

 

(print name) By:  

 

Title:  

 

Address:  

 

Fax:  

 